United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50915
                    USDC No. 3:03-CR-1138-4-KC


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JOSE GABRIEL MENDEZ-GONZALEZ, also known as Edgar Ramos, also
known as Jose Mendez

                     Defendant - Appellant

                       --------------------

           Appeal from the United States District Court
                 for the Western District of Texas
                       No. 3:03-CR-1138-4-KC

                       --------------------

Before: KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel representing Jose Gabriel Mendez-Gonzalez (Mendez)

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).

     Ramirez has received a copy of counsel’s motion and brief

but has not filed a response.   Our independent review of the

brief and the record discloses no nonfrivolous issue in this

appeal.   Accordingly, the motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-50915
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.